Title: 21st.
From: Adams, John Quincy
To: 


       Mr. Hilliard again entertained us all day, with his own composition. Bridge, and I dined at Mr. Dana’s. Miss Almy informed us of all the circumstances which attended our party the other day; and among many other anecdotes, told us that Bridge was deeply smitten with a Miss Hall, who had I thought much of a sleepy appearance and I forsooth, am the humble admirer of Miss Dixey. If personal beauty was my only object of admiration, I should certainly be in this predicament, but I must look a little further, before I surrender my liberty entirely. 
         
          For all the gifts which nature can impart,
          Are vain without the virtues of the heart.
         
         Mr. Andrews, who returned from Hingham yesterday, drank tea with us this evening.
      